39 F.3d 1186
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.The BLACKFEET TRIBE OF the BLACKFEET INDIAN RESERVATION,Plaintiff-Appellant,v.Janet JESSUP, Administrator of the Gaming Control Division;Marc Racicot, Governor of the State of Montana;  Andy Poole,Deputy Director of the Department of Commerce;  JudyBrowning, Chief of Staff for Policy and Legal Affairs;  andthe State of Montana, Defendants-Appellees.
No. 94-35079.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 3, 1994.*Decided Nov. 8, 1994.

1
Before:  BEEZER and FERNANDEZ, Circuit Judges, and ORRICK,** Senior District Judge.

ORDER

2
The matter is REVERSED and REMANDED for further proceedings in the district court in accordance with this court's decision in  Spokane Tribe of Indians v. Washington State, 28 F.3d 991 (9th Cir.1994).



*
 The panel unanimously finds this case suitable for decision on the briefs and record, without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable William H. Orrick, Senior United States District Judge for the Northern District of California, sitting by designation